Citation Nr: 0414481	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  04-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This appeal arose from an October 2003 rating decision of the 
St. Paul, Minnesota, Department of Veterans Appeals, Regional 
Office (RO), which awarded service connection for bilateral 
hearing loss, evaluated as 20 percent disabling and tinnitus, 
evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus, 
and the veteran's tinnitus does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular rating standards.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be awarded separate 
10 percent evaluations for tinnitus in each ear.  He has 
argued that his rating should be based upon the law as it 
existed prior to June 13, 2003, since his claim was filed 
prior to the effective date of the revised regulations on 
tinnitus.  He stated that those regulations in effect prior 
to June 13, 2003 permitted separate evaluations.  It is also 
argued that the change to the regulation in 2003 that 
expressly forbade the assignment of separate disability 
evaluations in each ear should not be applied retroactively 
to the veteran's claim.

Factual background

The veteran served on active duty from June 1944 to June 
1946.  In June 2003, he filed a claim for service connection 
for bilateral hearing loss and bilateral tinnitus.  In 
October 2003, the RO issued a rating action that granted 
service connection for bilateral hearing loss and tinnitus.  
The tinnitus was assigned a 10 percent disability evaluation.

In November 2003, the veteran filed a claim requesting that 
he be assigned a separate 10 percent evaluation for tinnitus 
in each ear.  In December 2003, this claim was denied.  The 
RO indicated that there was no legal basis for the assignment 
of separate evaluations for tinnitus in each ear.

Analysis--VCAA

Upon receipt of a complete or substantially complete 
application, the law provides that VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
As part of that notice, VA shall indicate which portion of 
that information and evidence, if any, that is to be provided 
by the claimant, and which portion, if any, VA shall attempt 
to obtain on behalf of the claimant.

There was a significant change in the law with the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.No. 
106-475, 114 Stat. 2096, 2099 (2000).  This was codified at 
38 U.S.C. § 5103A (2002), and was implemented in VA's 
regulations at 38 C.F.R. § 3.159 (2003).  Section 5103A(a)(1) 
notes that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  However, assistance is not required if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In this case, as will be further explained below, the 
provisions of the VCAA do not apply, as the law and not the 
evidence is dispositive.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent rating for recurrent tinnitus.  
Note (1) that follows provides that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
See 38 C.F.R. § 4.87, DC 6260 (in effect from June 10, 2001).

Historically, the Board notes that prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion or 
acoustic trauma".  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Effective June 10, 1999, VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  As noted, the current regulation, as revised in 
June 1999, provides for evaluation of recurrent tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 and as noted, a 
10 percent evaluation is assigned under the current criteria 
when tinnitus is recurrent.  Id.  

The Board notes further that DC 6260 was revised again 
effective June 13, 2003 to clarify that separate ratings for 
each ear are not warranted for tinnitus.  In particular, the 
following two Notes were added to DC 6260.  

Note (2):  Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

On March 9, 2004, VA's General Counsel issued a precedential 
decision concerning the applicability of 38 U.S.C. 5103(a) to 
a claim for separate ratings for service-connected tinnitus 
in each ear.  See VAOPGCPREC 2-2004.  This opinion cited a 
General Counsel precedential opinion, VAOPGCPREC 2-2003, 
holding that Diagnostic Code (DC) 6260 as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability evaluation for tinnitus.  The 
single rating applied regardless of whether the tinnitus was 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  As noted, effective June 13, 2003, VA 
amended DC 6260 by adding a note that a claimant is only 
entitled to "a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."

The appellant's representative has argued that VA should not 
apply the June 2003 amendment allowing only for a single 
evaluation because to do so would have a detrimental 
retroactive effect upon the veteran's claim.  It was argued 
that this amendment was added after the veteran had filed his 
claim in February 2002 and should not be applied to the 
veteran's case.  Although the note to the June 2003 amendment 
clearly set forth the prohibition against separate 
evaluations for tinnitus in each ear, applying this 
prohibition would not have a retroactive effect in this case.  
According to VAOPGCPREC 2-2003 noted above, this prohibition 
had already existed in DC 6260 as in effect prior to June 10, 
1999 and as amended as of that date.  Therefore, the 
prohibition against separate evaluations for tinnitus in each 
ear had been in effect at the time that the veteran filed his 
claim in February 2002.  As a consequence, there is no legal 
basis upon which to award separate evaluations for the 
veteran's tinnitus in each ear.  Thus, the law and not the 
evidence is dispositive of this claim.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to a 
separate compensable evaluation for each ear for his 
tinnitus, and there has been no assertion or showing by the 
veteran that his tinnitus has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As a final matter, VAOPGCPREC 2-2004 noted that 38 U.S.C. 
§ 5103(a) contains two qualifiers on the requirement that VA 
provide notice.  First, VA is only required to provide notice 
of information and evidence not previously provided to VA.  
Second, VA is only required to provide notice of information 
and evidence that is necessary to substantiate a claim.  It 
was noted that there would be circumstances when no 
information need be requested from a claimant, such as those 
instances when no additional information or evidence is 
needed because pursuant to statute or regulation the claim 
cannot be substantiated.  To require VA to provide notice of 
the information and evidence needed to substantiate a claim 
that cannot be substantiated because it is barred by statute 
or regulation would lead to an absurd or unreasonable result.  
See United States v. Female Juvenile, 103 F.3d 14, 16-17 (5th 
Cir. 1996), cert. denied, 552 U.S. 824 (1997).  The VCAA is 
not applicable to a claim when the statute and not the 
evidence is dispositive of the claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral tinnitus because there is no information or 
evidence that could substantiate the claim.  

In conclusion, the veteran is not entitled by law to an 
initial evaluation in excess of 10 percent for bilateral 
tinnitus by the assignment of separate disability evaluations 
for tinnitus in each ear.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



